The opinion of the Court was delivered by
Weston C. J.
-The disclosure, upon which the defendant relies, was made in pursuance of the tenth section of the statute of 1835, c. 195, for the relief of poor debtors. That section provides, that the disclosure and examination shall proceed in the manner prescribed in the fourth section of the same statute. The debtor is to “ make a full disclosure of the actual state of his affairs, and of all his estate, property, rights, and credits in possession, expectation or reversion and answer all interrogatories in regard to the same. ” It was a duty imposed upon him by law, which he was bound to discharge at his peril. When such disclosure is made, and not before, the statute of 1839, c. 412, §, 2, makes further provision for the appraisement of the property disclosed, not exempt by law from attachment, but which cannot be come at to be attached.
The disclosure required by law, the defendant did not make. His obligation to do so, is not discharged by the opinion of the justices that it was not necessary. They had no authority to dispense with the law. The interrogatories of the counsel for *267the creditors were suitable and proper. They related to the affairs and estate of the debtor, which he was bound to disclose.
Without considering other objections, taken by the plaintiffs to the discharge of the defendant, we are of opinion, that as he has complied with none of the conditions of the bond, nor made such a disclosure as he was legally bound to do, the plaintiffs are entitled to judgment and to execution for their debt, interest and costs.